Cardona, P. J.
(dissenting). I respectfully dissent. In my view, although respondent may have been well-intentioned, petitioners established by clear and convincing evidence that respon*841dent “evince [d] an intent to forego his * * * parental or custodial rights and obligations as manifested by his * * * failure for a period of six months to visit the child and communicate with the child” (Domestic Relations Law § 111 [2] [a]). There is no dispute in the record that respondent’s last visit with his six-year-old daughter occurred in June 1994, more than 18 months prior to the filing of the instant petition on February 9, 1996. He had no direct communication with her during that period nor did he pay any court-ordered child support. Thinking about your child is simply not enough to fulfill a parent’s responsibility toward that child. Between the filing of the petition and the date of the instant hearing on September 26, 1996, he paid only $6.17 (through income execution) despite his admission that there were times when he had money and had no excuse for not sending it.
Furthermore, respondent’s testimony that he suffered from a “personality disorder” is not substantiated by expert testimony and, in any event, was not sufficient to excuse respondent’s lack of direct contact with the child. As for his drug addiction, I note that respondent completed a rehabilitation program by September 1994. Additionally, his claim that the mother hindered his ability to foster a meaningful relationship with his daughter was not sufficient to justify his failure to communicate and visit with the child. Moreover, that claim is belied by his relocation to Florida in January 1995 and his failure to seek court intervention to counter any perceived interference. Notably, there is no evidence that the mother ever refused a request for access.
In my opinion, the record contains a sufficient factual basis to reject respondent’s excuses for failing to visit and communicate with his daughter and satisfies the statutory requirements for dispensing with his consent to the adoption (see, Matter of Amy SS., 100 AD2d 657, revd on dissenting opn below 64 NY2d 788). Unfortunately, respondent has not fulfilled by affirmative acts his parental obligations to this child. He cannot defeat the claim of abandonment by sending occasional gifts and cards. Accordingly, I would reverse, reinstate the petition and remit the matter to Family Court for further proceedings.
Ordered that the order is affirmed, without costs.